Citation Nr: 0930172	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to January 
1947 and from June 1948 to January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

This case has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed September 1989 rating decision previously 
considered and denied service connection for a back disorder.

3.  The evidence received since the September 1989 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disorder.


CONCLUSION OF LAW

1.  The September 1989 rating decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received subsequent to the September 1989 
rating decision is not new and material, and the claim for 
service connection for a back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2006, prior to the initial decision on the claim in 
January 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to reopen his claim for service connection.  
Specifically, the October 2006 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  

The October 2006 letter also indicated that the appellant's 
claim for service connection had been previously denied in 
September 1989 and that new and material evidence was needed 
to reopen his claim.  The letter stated that evidence would 
be considered new if it was in existence and was submitted to 
VA for the first time and that the additional existing 
evidence would be deemed material if it pertained to the 
reason the claim was previously denied.  It was specifically 
noted that the claim was previously denied because a back 
disorder was not shown to be incurred in or aggravated by his 
military service.  The appellant was advised that he must 
submit evidence related to that fact.  The October 2006 
letter further stated that new and material evidence must 
raise a reasonable possibility of substantiating the claim 
and that the evidence cannot simply be repetitive or 
cumulative of the evidence that was used when the claim was 
previously denied.

Based on the foregoing, the October 2006 letter notified the 
appellant to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the June 2007 statement of the case (SOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to reopen his claim for service connection.

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the October 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  Although the letter also told the appellant that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on the claim, the 
letter further explained that such evidence could not be 
provided until his claim was reopened.  

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2006 letter notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the October 2006 
letter stated that it was the appellant's responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the October 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available private and 
VA medical records pertinent to the years after service are 
in the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  In fact, the 
Veteran has not identified any treatment records that are 
relevant to his current claim.  

The Board also notes that the Veteran had originally 
requested a hearing before the Board in July 2007.  However, 
in August 2007, he stated that he no longer wanted a hearing 
and asked that his case before forwarded to the Board for a 
decision.  As such, there is no outstanding request for a 
hearing, and the Board may proceed with a decision in this 
case.

The Board further observes that the appellant has not been 
afforded a VA examination in connection with his application 
to reopen his claim for service connection for a back 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2008).

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service 
connection for a back disorder was previously considered and 
denied by the RO in a rating decision dated in September 
1989.  The Veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In September 2006, the Veteran essentially requested that his 
claim for service connection for a back disorder be reopened.  
The January 2007 rating decision currently on appeal denied 
the appellant's claim on the basis that new and material 
evidence had not been submitted.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claims in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a September 1989 rating decision previously 
considered and denied the appellant's claim for service 
connection for a back disorder.  In that decision, the RO 
observed that the Veteran was treated for complaints of upper 
back pain in October 1959.  However, it was also noted a back 
disorder was not diagnosed at that time and that there were 
no further complaints or diagnoses, including at the time of 
his discharge examination.  In addition, the RO indicated 
that the Veteran had reported at his VA general medical 
examination that he had a history of a low back injury during 
his military service.  On examination, he was found to have 
chronic low back pain with symptoms of nerve root irritation, 
yet no upper back disorder was shown.  The RO concluded that 
there was no evidence of a disability causing his upper back 
pain and that the low back injury was not shown to be 
incurred in or aggravated by service.  Therefore, the RO 
determined that service connection was not warranted for 
upper back pain or for a low back injury.

The evidence associated with the claims file subsequent to 
the September 1989 rating decision includes October 2006 and 
April 2007 VA examination reports as well as the appellant's 
own assertions.  The Veteran has not identified or provided 
any other additional information or evidence.  The Board 
finds that the VA examination reports and the Veteran's 
assertions are not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for a 
back disorder.

With respect to the October 2006 and April 2007 VA 
examination reports, the Board finds that they are new in 
that they were certainly not of record at the time of the 
September 1989 rating decision.  However, the examination 
reports are not probative in that they do not pertain to the 
Veteran's back disorder.  Instead, the October 2006 VA 
examination report addresses the Veteran's appendectomy and 
residual scar, and the April 2007 VA examination report 
pertains to his competency and lists his diagnoses as 
obsessive reaction with depression and early Alzheimer's 
disease.  The Board does observe the April 2007 VA 
examination report's notation that the Veteran had lower back 
surgery approximately six years earlier, yet there was no 
discussion of the etiology of the disorder.  As such, the 
report does not relate to an unestablished fact and does not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the October 2006 and April 
2007 VA examination reports are not new and material.

As for the appellant's own statements, the Board finds that 
the appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of a back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the appellant's assertions are not deemed to be "new 
and material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
September 1989 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the appellant currently has a back disorder that is related 
to his military service.  Accordingly, the Board finds that 
new and material evidence has not been presented to reopen 
the appellant's previously denied claim for service 
connection for a back disorder. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


